THIS case was argued at the February Term, 1889, and affirmed at the May Term, 1889, when an opinion was filed. A rehearing was granted at the October Term, 1889, and after the case had been reheard by the supreme court of North Dakota, which on the admission succeeded this court in this case, the judgment appealed from was reversed. It is not deemed advisable, under the circumstances, to report the proceedings of this court. The opinion on affirmance will be found in the 42 N. W. Rep. 658; that on the reversal in the 45 id. 197.